             Case 15-40788           Doc 45 Filed 03/04/20 Entered 03/04/20 12:08:48                                    Post
                                      Confirmation Ch. 13 Order Pg 1 of 2

                                       UNITED STATES BANKRUPTCY COURT
                                             Eastern District of Missouri
                                          Thomas F. Eagleton U.S. Courthouse
                                         111 South Tenth Street, Fourth Floor
                                                 St. Louis, MO 63102
In re:
         Debtors:                                           Case No.: 15−40788
         Jerry Ostrander − See below for reported alias
         information xxx−xx−7679
         Sharon L. Ostrander − See below for reported alias
         information xxx−xx−1064
                                                            CHAPTER 13

                       POST−CONFIRMATION ORDER AND NOTICE OF DISMISSAL


                               TO: ALL CREDITORS AND PARTIES IN INTEREST

PLEASE TAKE NOTE: THIS CASE IS BEFORE THE COURT FOR DISMISSAL FOR THE REASON(S)
IDENTIFIED BY  BELOW.
                    The Debtor(s) moved to dismiss this case in accordance with 11 U.S.C. § 1307(b).

                    The Debtor(s) failed to pay the filing fee on the terms set forth in the Order Approving Installment Fee Application
                    previously entered in this case.
                    The Chapter 13 Trustee orally moved to dismiss this case at the Chapter 13 confirmation hearing in accordance
                    with     11 U.S.C. § 1307(c)(1) for unreasonable delay; or       § 1307(c)(4) for failure to make plan payments.

                    The Chapter 13 Trustee moved to dismiss this case in accordance with           11 U.S.C. § 1307(c)(1) for
                    unreasonable delay;      § 1307(c)(4) for failure to make plan payments;        § 1307(c)(5) for denial of
                    confirmation of a plan and denial of request for additional time for filing another plan or modification;     §
                    1307(c)(6) for material default by the Debtor(s) with respect to a term of a confirmed plan; and/or    abuse of the
                    bankruptcy process. The Chapter 13 Trustee has certified that the Debtor(s) failed to respond to the motion. If the
                    Debtor(s) did respond, the Court considered the response and provided opportunity for hearing;

                    The Chapter 13 Trustee moved to dismiss this case for Debtor(s)' failure to turn over the tax return(s);

                    The Chapter 13 Trustee moved to dismiss this case for Lack of Feasibility of the Chapter 13 Plan;

                    The Chapter 13 Trustee moved to dismiss this case for Debtor(s)' failure to comply with a court order.

                    A Party in Interest other than the Chapter 13 Trustee moved to dismiss this case in accordance with 11 U.S.C. §
                    1307(c), or for failure to comply with a court order or other abuse of the bankruptcy process, as more fully stated in
                    the written motion, and after notice and hearing;
                    The Missouri Department of Revenuemoved to dismiss this case in accordance with 11 U.S.C. § 1307(c)(1) for
                    unreasonable delay in filing tax return(s), and the Debtor(s) have failed to respond to the motion, or after notice and
                    hearing;
                    The Court,on its own motion or show cause, moved to dismiss this case under 11 U.S.C. § 105(a) for failure to
                    comply with court order and/or abuse of the bankruptcy process.
Other Reason:
              Case 15-40788            Doc 45 Filed 03/04/20 Entered 03/04/20 12:08:48                                  Post
                                        Confirmation Ch. 13 Order Pg 2 of 2
 ACCORDINGLY,

     IT IS ORDERED that for the reasons set forth in the motion or as set forth on the record at hearing, the Motion to Dismiss
 identified in this notice is GRANTED;

      IT IS FURTHER ORDERED Debtor(s)' employer(s) is/are directed to cease withholding from the Debtor(s)' wages in respect to
 this Chapter 13 case, and this Court's Order To Deduct From Wages or Other Income is hereby terminated.

    IT IS FURTHER ORDERED for the reason(s) identified in this notice, this Chapter 13 case is DISMISSED prior to entry of an
 order of discharge, and the automatic stays of 11 U.S.C. § 362 are hereby terminated.

     IT IS FURTHER ORDERED that Diana S. Daugherty, Chapter 13 Trustee, is directed to: pay any unpaid portion of the filing fee
 and disburse the remaining funds in accordance with the Debtor(s)' confirmed plan. The Trustee shall promptly file his final report and
 upon so doing is discharged as Trustee and is relieved of and discharged from his bond.

      IT IS FURTHER ORDERED that all requests for payment of administrative expenses pursuant to 11 U.S.C. § 503(b) must be
 filed with the Court and a copy must be sent to the Chapter 13 Trustee within 14 days of the date of this order.

     IT IS FURTHER ORDEREDthat any matters not previously disposed will be denied as moot on the filing of the Chapter 13
 Trustee's final report.
                      IT IS FURTHER ORDERED that this case is dismissed under U.S.C. § 109(g) and the Debtor(s) is/are
                      prohibited from filing a petition under Title 11 of the United States Bankruptcy Code for 180 days from the date of
                      dismissal.
                      IT IS FURTHER ORDERED that this case is dismissed with prejudice and the Debtor(s) is/are prohibited from
                      filing a petition under Title 11 of the United States Bankruptcy Code for 180 days from the date of dismissal.
                      IT IS FURTHER ORDERED that since the Debtor(s) owe(s) $ for the filing fee in this case, the Debtor(s) MUST
                      PAY THIS AMOUNT TO THE COURT WITHIN FIVE BUSINESS DAYS OF THIS ORDER. If the
                      Debtor(s) fail(s) to pay the amount owed to the Court within five business days, the Debtor(s) is/are prohibited from
                      filing a petition under Title 11 of the United States Bankruptcy Code for 180 days from the date of dismissal. If the
                      Debtor(s) file(s) a subsequent bankruptcy case while prior filing fees remain outstanding, the Court will ordinarily
                      deny any Application to Pay Filing Fees in Installments in the subsequent case.




                                                                                                                 U.S.Bankruptcy Judge
Dated: 3/4/20
Rev. 02/16 post13ds
Reported Alias Information:
Jerry Ostrander −
Sharon L. Ostrander −
